Citation Nr: 1429909	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the right upper extremity.

2.  Entitlement to service connection for a neurological disorder of the left upper extremity.

3.  Entitlement to service connection for a neurological disorder of the right lower extremity.

4.  Entitlement to service connection for a neurological disorder of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1970.  The Veteran had service in the Republic of Vietnam, for which he was awarded a Combat Infantryman Badge, a Purple Heart, and a Bronze Star with a second oak leaf cluster.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claims for service connection for peripheral neuropathy have been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for May 2014.  However, in a May 2014 statement, the Veteran requested to cancel his hearing.  Thus, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

While the Board regrets the additional delay, a remand is necessary so a decision on the Veteran's appeal may be made on the basis of a complete record.

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  In November 2009, the Veteran submitted VA Form 21-4142s for a number of private treatment providers, along with copies of individual medical records from these providers which appear to be excerpts and not complete medical records.  However, it appears that the AOJ only attempted to obtain records from one of the Veteran's private treatment providers.  As relevant records from the other treatment providers may exist that would be helpful in adjudicating these claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board advises the Veteran that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

In this case, the Veteran's post-service treatment records indicate the Veteran has multiple diagnoses for neurological ailments, including but not limited to mitochondrial myopathy, statin-induced myopathy, polymyositis, a motor neuron disorder, and a diffuse myopathic disease of undetermined etiology.  Additionally, Dr. T. B. reported that the Veteran's electromyography (EMG) studies were repeatedly consistent with a chronic axonopathic process, such as amyotrophic lateral sclerosis (ALS).  The Veteran's service records are silent regarding the existence of any in-service neurological disorder; however, the Veteran had service in the Republic of Vietnam and is thus presumed to have been exposed to toxic herbicides.  Additionally, the Veteran stated numerous times that he believed his neurological disorder was related to his active duty service, to include toxic herbicide exposure.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's variously diagnosed neurological disorder was due to or aggravated by service, the Veteran should be afforded a VA examination.

The Board notes that 38 C.F.R. § 3.318 (2013) pertains to presumptive service connection for ALS.  Specifically, 38 C.F.R. § 3.318 states that (a) except as provided in paragraph (b) of this section, the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  Section (b) states that service connection will not be established under this section: (1) if there is affirmative evidence that ALS was not incurred during or aggravated by active military, naval, or air service; (2) if there is affirmative evidence that ALS is due to the Veteran's own willful misconduct; or (3) if the Veteran did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318 (2013).

In sum, all outstanding private treatment records relating to the Veteran's treatment for his neurological symptoms should be obtained and made part of the record.  Then the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of any diagnosed neurological disorder.  Any accompanying opinion should be supported by a rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for conditions related to his variously diagnosed neurological disorder.  After obtaining the necessary authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by a physician of appropriate expertise to determine the current nature and etiology of any neurological disorder, including but not limited to mitochondrial myopathy, statin-induced myopathy, polymyositis, a motor neuron disorder, a diffuse myopathic disease of undetermined etiology, and ALS.

The examiner is requested to review the claims folder, to include this remand.  Attention is invited to the July 2010 rheumatology consultation report, indicating possible ALS.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neurological disorder is caused by or related to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

